Name: Council Decision (EU) 2015/1942 of 26 October 2015 establishing the position to be taken on behalf of the European Union within the General Council of the World Trade Organisation on the United States' request for a WTO waiver to extend the AGOA programme
 Type: Decision
 Subject Matter: world organisations;  tariff policy;  economic conditions;  international trade;  Africa;  America
 Date Published: 2015-10-29

 29.10.2015 EN Official Journal of the European Union L 283/9 COUNCIL DECISION (EU) 2015/1942 of 26 October 2015 establishing the position to be taken on behalf of the European Union within the General Council of the World Trade Organisation on the United States' request for a WTO waiver to extend the AGOA programme THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Paragraphs 3 and 4 of Article IX of the Marrakesh Agreement establishing the World Trade Organisation (WTO Agreement) set out the procedures for the granting of waivers concerning the Multilateral Trade Agreements in Annex 1A or 1B or 1C to the WTO Agreement and their annexes. (2) The United States was granted a waiver of obligations under paragraph 1 of Article I and paragraphs 1 and 2 of Article XIII of the General Agreement on Tariffs and Trade 1994 (GATT 1994) on 27 May 2009 covering the period to 30 September 2015. (3) Pursuant to paragraph 3 of Article IX of the WTO Agreement, the United States submitted a request to waive its obligations under paragraph 1 of Article I and paragraphs 1 and 2 of Article XIII of the GATT 1994 until 30 September 2025, to the extent necessary to permit the United States to continue to provide duty-free treatment to eligible products originating in beneficiary sub-Saharan African countries designated pursuant to the African Growth and Opportunity Act (AGOA). (4) The granting of the United States request for a WTO waiver would not negatively affect either the economy of the European Union or trade relations with the beneficiaries of the waiver. Moreover, the Union generally supports actions to alleviate poverty and promote stability and sustainable economic development in the beneficiaries' countries. (5) It is appropriate, therefore, to establish the position to be taken on behalf of the Union within the WTO General Council to support the waiver request by the United States, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the European Union within the General Council of the World Trade Organisation shall be to support the United States' request to waive its obligations under paragraph 1 of Article I and paragraphs 1 and 2 of Article XIII of the General Agreement on Tariffs and Trade 1994 until 30 September 2025 in accordance with the terms of the United States' waiver request. This position shall be expressed by the Commission. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 26 October 2015. For the Council The President C. DIESCHBOURG